Citation Nr: 0005586	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints with ankylosing spondylitis and limitation 
of motion of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1959 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a November 1999 Board hearing, in 
essence, that his service-connected rheumatoid arthritis of 
multiple joints with ankylosing spondylitis and limitation of 
motion of the lumbosacral spine precludes substantially 
gainful employment.  This testimony raises a claim for a 
total compensation rating based on individual 
unemployability.  Since this matter has not been adjudicated 
by VA, it is referred to the RO for appropriate action.


REMAND

The veteran contends that his service-connected rheumatoid 
arthritis of multiple joints with ankylosing spondylitis and 
limitation of motion of the lumbosacral spine is more 
disabling than currently evaluated.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well- grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle, 
supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Following a review of the record, the Board finds that 
further development of the issue in appellate status is 
warranted.  

The veteran and his representative contend that the most 
recent VA compensation examination in September 1997 was 
inadequate.  The Board agrees.  At that examination, the 
examiner noted the veteran's history of ankylosing 
spondylitis of the spine but the main focus of the 
examination was the hips.  There is no indication that range 
of motion studies of the lumbar spine were performed.  
Moreover, the examination did not include all relevant 
clinical findings pertaining to the back, including the 
presence or absence of painful motion and muscle fatigue.  
That is, the VA examination report does not answer some of 
the points raised in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which requires that functional loss be fully portrayed.  It 
is essential that the examination adequately portray the 
degree of functional loss.  38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca, supra.  Also, given the veteran's history of 
rheumatoid arthritis and his recent testimony regarding 
symptoms of migratory peripheral joint pain, an evaluation to 
determine if the veteran has any additional disability from 
rheumatoid arthritis joints other that the spine.  The Board 
finds that a more thorough orthopedic examination is 
warranted.  Caffrey, supra; DeLuca, supra. 

The veteran testified at the November 1999 Board hearing 
noted above that he was being treated every few months for 
his back at the Dorn VA Medical Center.  The most recent VA 
outpatient treatment note is dated January 1998.  Thus, it is 
apparent that more recent relevant outpatient records are 
available.  VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error...").  The RO should also determine if 
there are any other medical records available relating to 
evaluation and treatment for the veteran's service-connected 
rheumatoid arthritis of multiple joints with ankylosing 
spondylitis and limitation of motion of the lumbosacral spine 
since January 1998; all relevant treatment records should be 
secured.  Murincsak, v. Derwinski, 2 Vet. App. 363 (1992).

Also, the veteran testified at the hearing that he had been 
deemed disabled due to back problems by the Social Security 
Administration (SSA).  The Board notes that the claims file 
contains the veteran's notice of award from the SSA.  
However, it does not appear that any records from SSA have 
ever been requested or obtained by the RO.  Accordingly, the 
RO should attempt to obtain any records held by SSA 
pertaining to the appellant.  Murincsak, supra (appropriate 
weight and consideration must to given to SSA records in 
determining whether to award or deny VA disability 
compensation benefits).  The duty to obtain records is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

In light of the foregoing, this claim is REMANDED to the RO 
for further development:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his service-connected 
rheumatoid arthritis of multiple joints 
with ankylosing spondylitis and 
limitation of motion of the lumbosacral 
spine since January 1998.  After 
obtaining any necessary authorization, 
the RO should then request and associate 
with the claims file any records of 
treatment of the veteran, to include VA 
outpatient treatment records since 
January 1998 from Dorn VA Medical Center 
in Columbia, South Carolina.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level his service-connected 
rheumatoid arthritis of multiple joints 
with ankylosing spondylitis and 
limitation of motion of the lumbosacral 
spine.  All indicated studies, including 
full range of motion studies of the 
thoracolumbar spine and any rheumatoid 
arthritis joints that are identified, 
must be performed.  

The orthopedic examiner should determine 
if the veteran has had active rheumatoid 
arthritis in recent years and, if so, the 
frequency and duration of such episodes 
(i.e., one, two, or more exacerbations 
per year; whether exacerbations are 
incapacitating and accompanied by symptom 
combinations productive of definite 
impairment of health).  The examiner must 
also identify any chronic or acute 
rheumatoid arthritic joints that may be 
present.  Any indicated diagnostic 
studies or additional examinations (i.e., 
rheumatology) must be accomplished.  

The orthopedic examiner should also 
determine whether the veteran's back and 
any rheumatoid arthritic joint(s) that 
may be present exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
rheumatoid arthritis with ankylosing 
spondylitis; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  The 
RO must consider all potentially 
applicable rating criteria, including 
38 C.F.R. § 4.71a, codes 5002, 5286 5289, 
and 5292.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


